— In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent zoning board of appeals which, inter alia, granted respondent Frederick’s application for a variance, petitioners appeal from a judgment of the Supreme Court, Rockland County, entered August 8, 1977, which confirmed the determination and dismissed the petition. Judgment affirmed, without costs or disbursements. The determination of the board is supported by substantial evidence in the record and was not made in violation of lawful procedures (cf. Matter of Cowan v Kern, 41 NY2d 591, 599). Titone, J. P., O’Connor and Rabin, JJ., concur.